                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

                                  )
ERIC MEYER,                       )
                  Plaintiff,      )
                                  )        CIVIL ACTION
             v.                   )        NO. 19-10248-WGY
                                  )
DR. SHAWN,                        )
                  Defendant.      )
                                  )


YOUNG, D.J.                                     February 11, 2019

                                   ORDER

       This action was initiated on February 6, 2019 by Eric Meyer who

filed a one-page complaint.    The complaint is difficult to understand

and it appears that Meyer has been involuntarily committed to the

Chicago-Read Mental Health Center in Chicago, Illinois.       Meyer

alleges that on or about December 21, 2018, “Dr. Shawn sued [Meyer]

to force mental torture drugs.”

       As an initial matter, Meyer has not paid the filing fee nor

filed a motion for leave to proceed without prepayment of the filing

fee.    See 28 U.S.C. § 1914(a) ($350.00 filing fee for all non-habeas

civil actions); 28 U.S.C. § 1915 (proceedings in forma pauperis).     In

order to proceed with this action, Meyer must either (1) pay the

$400.00 filing and administrative fees; or (2) move for leave to

proceed without prepayment of the filing fee.    For the convenience of

litigants, this Court provides a form application to seek leave to

proceed in forma pauperis, and the Clerk shall send a copy of the

application to Meyer with a copy of this Order.
     Although pro se pleadings are liberally construed, see Rodi v.

New Eng. Sch. of Law, 389 F.3d 5, 13 (1st Cir. 2004), the Court

cannot ascertain whether it has subject matter jurisdiction. See Fed.

R. Civ. P. 12(h)(3) (“If the court determines at any time that it

lacks subject-matter jurisdiction, the court must dismiss the

action.”).    A federal court is a court of limited jurisdiction, and

the basic federal jurisdiction statutes, 28 U.S.C. §§ 1331, 1332,

confer “federal question” and “diversity” jurisdiction, respectively.

If Meyer wishes to proceed with this action, he must file an amended

complaint that provides this Court with subject matter jurisdiction

over his claim.

     Accordingly, the Court hereby ORDERS:

     1.      If plaintiff wishes to proceed with this action (1) he
             either pay the $400.00 filing fee or move for leave to
             proceed without prepayment of the filing fee; and (2) filed
             an amended complaint that provides this Court with subject
             matter jurisdiction.

     2.      Failure of plaintiff to comply with these directives within
             21 days of the date of this Order will result in the
             dismissal of this action pursuant to Fed. R. Civ. P.
             12(h)(3).

     3.      The Clerk shall provide plaintiff with a civil complaint
             form and an Application to Proceed in District Court
             Without Prepaying Fees or Costs.

SO ORDERED.


                                      /s/ William G. Young
                                     WILLIAM G. YOUNG
                                     UNITED STATES DISTRICT JUDGE




                                    [2]
